DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Response to Arguments
The amendment filed December 13, 2021 has been entered with the RCE filed January 6, 2022. Claims 1, 2, 6, 9, 15, and 16 have been amended. Claim 5 has been canceled, claim 21 is new. The remainder of the claims are in original or previously presented form. Therefore, claims 1-4 and 6-21 are pending in the application. The independent claims are claims 1, 6, and 15. The applicant further agreed to an examiner amendment, as will be discussed in the Examiner’s Amendment section of this Detailed Action. The examiner’s amendment makes claims 6 and 15 recite language that is similar to claim 1. The result is that claim 7 of the December 13, 2021 claim set was canceled by the examiner’s amendment. The allowed claims are therefore claims 1-4, 6, and 8-21.
Remarks, filed December 13, 2021, under the heading “Allowed Claims” that in the last detailed action, which was the Final Rejection dated November 9, 2021, claim 5 was indicated as objected to for depending on a rejected base claim, but potentially allowable if rewritten in independent form, including all features of the base claim from which it depended. Claim 5 has now been canceled and effectively incorporated into the independent claims. The applicant argues in the remainder of the Remarks that the independent claims are now in condition for allowance and that therefore all the claims should be allowed. The examiner found that, with the slight modification made in the examiner’s amendment as discussed in this Detailed Action, the examiner agrees with the applicant’s argument. This is detailed in the Reasons for Allowance section below. 
Furthermore, the examiner notes that claim 21 has support in the specification, although not necessarily for the paragraphs cited by the application in the Remarks, on page 11. Claim 21 recites:
The system of claim 1, wherein 
the first attribute and the second attribute are represented with respect to a frame of reference, 
wherein an origin of the frame of reference is based at least in part on a location of the object at the second time. 

The first bullet above has support in paragraph 0035. The second bullet has support in paragraph 0217. Therefore, the entire claim has support in the specification. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email from the applicant’s representative, Dillon Murphy, on March 3, 2022 at 5:43 pm, EST.
The application has been amended as follows:

Replace claim 6 with the following:
Claim 6 (Currently Amended): A method comprising: 
receiving, from a sensor of a vehicle, sensor data representing an environment;
determining that an object is in the environment; 
receiving a reference line associated with the object;
determining a first attribute associated with the object, the first attribute associated with a first time;
determining a second attribute associated with the object, the second attribute associated with a second time after the first time; 
inputting the first attribute, the second attribute, and the reference line into a first machine learned model, wherein the reference line is received from a second machine learned model trained to output reference lines; [[and]]
; and
controlling the vehicle based at least in part on the predicted location of the object in the environment at the third time.

In claim 7, cancel the entire claim. 

In claim 8, line 1, delete the number “7” and replace it with the number “6”. 

Replace claim 15 with the following:
Claim 15 (Currently Amended): A method comprising: 
A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations comprising: 
receiving, from a sensor of a vehicle, sensor data representing an environment;
determining, based at least in part on the sensor data, that an object is in the environment;
receiving a reference line associated with the object;
determining a first attribute associated with the object, the first attribute associated with a first time;
determining a second attribute associated with the object, the second attribute associated with a second time after the first time; 

receiving, from the first machine learned model, a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment; and 
controlling the vehicle based at least in part on the predicted location of the object in the environment at the third time.


Allowable Subject Matter
Claims 1-4, 6 and 8-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6, and 15 are the independent claims and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
Claim 1 recites:
A system comprising: 
one or more processors; and 
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 
capturing sensor data of an environment using a sensor of an autonomous vehicle; 
determining, based at least in part on the sensor data, that an object is in the environment; 
receiving a reference line associated with the object in the environment; determining a first attribute associated with the object, the first attribute associated with a first time; 
determining a second attribute associated with the object, the second attribute associated with a second time after the first time; 
inputting the first attribute, the second attribute, and the reference line into a first machine learned model, 
wherein the reference line is received from a second machine learned model trained to output reference lines; 
receiving, from the first machine learned model, a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment; and 
controlling the autonomous vehicle based at least in part on the predicted location of the object in the environment at the third time.  

The following reasons for allowance will first provide one broad reasonable interpretation of claim 1, then move on to discussing the prior art as it relates to claim 1. 
One broad reasonable interpretation of claim 1 is that there is “a second machine learned model” which is “trained to output reference lines.” The reference lines can be predicted trajectories. A reference line from the second machine learned model is input “into a first machine learned model”. The first machine learned model then generates “a first machine learned model and a second machine learned model, and the specification support for this teaching, is entirely based on the 3-line paragraph 0205 in the specification. That is the only place in the specification that teaches two machine learned models. In addition, the original claim set, in claim 5, also used these terms. The teaching does have support in the disclosure.  
Although the names first machine learned model and second machine learned model could imply an order, in fact, the chronological order is reversed. The second machine learned model outputs a reference line to the first machine learned model. That reference line and other data is then “input” into the first machine learned model. The first machine learned model then generates “a predicted location of the object at a third time after the second time”. As claim 1 concludes, it is “based at least in part on the predicted location of the object in the environment at the third time,” that the autonomous vehicle is controlled. 
As discussed in the “Response to Arguments” section of the Final Rejection, the term reference line has multiple definitions. As that section stated: “the original disclosure defined a reference line at least as an axis of a coordinate system, a predicted trajectory of a vehicle, and a centerline of drivable space.” That section also discussed the fact that a reference line can also mean a rough draft trajectory, a reference line can be the centerline of a road, or it can be a predicted trajectory of a vehicle. The term reference line has written description. 

One broad reasonably interpretation is that the “vehicle computing device(s)” shown in Fig. 9, which contain the “prediction component 928,” include the second machine learned model and the first machine learned model. Another board reasonably interpretation is that the external server, i.e., the computing device(s) 940 of Fig. 9, contains the second machine learned model. The external computer generates the reference line, which can be a predicted trajectory of an object, and passes it to the vehicle. The vehicle then receives it as an input into the first machine learned model, and uses it to generate “a predicted location of the object at a third time after the second 
Upon what data does the second machine learned model generate the reference line? Paragraph 0023 teaches that “a reference line can be identified and associated with the vehicle based on map data…and/or based on sensor data.” Paragraph 0026 teaches that the system can “determine a reference line” based on lane marking data. The same paragraph teaches that “attributes associated with an object…can be input to a reference line prediction component which can output a likely reference line associated with the object.” So the second machine learned model receives sensor data and outputs a reference line, which can be a rough draft predicted trajectory of an object. According to paragraph 0116, this could be performed by the “location prediction component 934,” which in Fig. 9 as part of the vehicle 902. Yet that paragraph also teaches that the functions of item 934 could be performed externally to the vehicle yet “accessible to the vehicle 902”. 
Consider the broad reasonable interpretation as mentioned in the third example above, which was that it could be that the vehicle contains the second machine learned model, which generates a reference line, or rough draft trajectory of an object in the 
The prior art does not teach or suggest, alone or in combination, claim 1. While the intellectual property “real estate” may be getting dense in this intellectual neighborhood, the applicant has found a vacant plot, however close to its neighbors. While claim 1 of the present applicant at first glance could seem broad, a consideration of the neighboring prior art will put that idea into perspective. The detailed reviews of Lee et al. (US2020/0200905 A1), Finelt et al. (US2020/0180612 A1), Zeng et al. (US20190361456 A1), and Herbach et al. (U.S. Pat. No. 9,008,890 B1) in particular show  that however close the prior art may seem, they do not teach claim 1 of the present application. Claim 1 is allowable for exactly what it says, just as Lee, Finelt, Zeng, and Herbach are as well. 
Lee et al. (US2020/0200905 A1), a Waymo application, is one close prior art. Overall, Lee teaches a system that uses two neural networks, one that generates “preliminary heading estimations” and one that generates a “refined heading estimation”. Yet a refined heading estimation is not, as claim 1 of the present application requires, “a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment”. A heading estimation is not a predicted location of the object at a third time. A heading estimation is an angle or orientation of the object. Lee discloses a system that determines, for prediction, as claim 1 requires, nor a predicted location. 
In Lee, Fig. 3, the “first-stage heading estimation subsystems 302” is analogous to the second machine-learned model of the present application, and the “multi-input heading estimator 310” is analogous to the first machine-learned model of the present application. Both contain neural networks. The output of 310 is a “refined heading estimation.” But that is not a “predicted location of the object at a third time”. 
The proof of this interpretation of Lee is as follows: See Lee, Fig. 3 and paragraph 0062 for the heading estimators 306a-c being neural networks. They are “first-stage heading estimators”. See paragraph 0063 items 306a-c outputting “preliminary heading estimations 314a-c.” See paragraph 0053 and Fig. 2 for the headings being headings of objects 208a-f, which are pedestrians, vehicles, cyclists, etc. The heading “can be expressed as a direction in a defined coordinate system.” See paragraph 0054 for the headings potentially being “in terms of a bearing angle directed toward the object from the car” or “from a separate coordinate system.” See paragraph 0060 for headings being correlated to a current location of an object on a map or road or pathway. See paragraph 0061 for the heading potentially being based on “recently tracked locations of the object, current or recent velocities of the object, consistency of 
None of this teaches “a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment”. A neural network that outputs a heading estimation at a current time is not a neural network that outputs “a predicted location of the object at a third time”. What Lee teaches may be close, but that is why the examiner prefaced this review of the art with a statement about the present application having nearby neighbors. 
See also Lee paragraph 0063 for the second heading estimation subsystem 304 using the preliminary heading estimations 314a-c. See the same paragraph for item 304 “optionally” using additional inputs 320. In other words, item 304 might only use inputs from the machine-learned models in the first stage, 302. See paragraph 0067 for the multi-input heading estimator 310 also being a neural network. See Fig. 3 and paragraph 0068 for item 310 outputting a “refined heading estimation 318”. 
See paragraph 0054 for the system 300 shown in Fig. 3 corresponding “to the object heading estimator 134 depicted in Fig. 1”. This statement connects Fig. 1 and Fig. 3.
See Fig. 1 and paragraph 0042 for the heading estimates 165 being used for “predict future movements of the objects”. See claim 8 and paragraph 0019 for a trajectory prediction subsystem configured to predict a future trajectory of the objecting using the second heading estimation.” See paragraph 0065 for the refined heading estimation 318 being based in part on what the object was doing in the “one or more previous time steps”. 

It is necessary to pause here and review if this reads on claim 1 of the present application. It does not. That is because, while Lee teaches a “trajectory prediction 186” system, that system is not taught as having a neural network. Neural networks are specific. They may be trained to classify objects, and can thereby identify a cyclist, pedestrian, or vehicle in camera image data. Or a neural network may output a heading estimation after being trained to determine, say, the orientation of a pedestrians shoulders, or the recent movement direction of the pedestrian. Or a neural network may be trained to receive past and current object location data and a reference line, such as a center line of a road, and output a “a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment”. These are all different neural networks. 
One cannot argue that a neural network trained to output classifications is identical to one trained to output trajectory predictions, nor can one argue (at least not successfully) that a neural network trained to output heading estimations at a current time (Lee) is the same as a neural network trained to output a predicted location of an object at a third time after a second time. Because these are different, Lee does not read on the present application. It is true that Lee inputs the outputs of Lee’s second neural network into a system that predicts a trajectory, but the output of Lee’s second 
See Lee, paragraph 0075 and Fig. 4, stage 408 for what the temporal filter 308 does. It stores the preliminary heading estimations generated at preceding time steps, which are its inputs. It then generates a temporally filtered heading estimation based on the heading estimations at a current time step”. 
In summary, the system taught by Lee is constantly tracking surrounding objects, their locations, velocities, and headings. This data is fed into a neural network, then another neural network. Refined heading estimates are produced by the second neural network. That data is fed into a separate sub-system that produces a trajectory prediction. Then updated trajectories are produced.
Note that the examiner does not think that item 134 of Fig. 1, which is item 300 of Fig. 3 is one single neural network with multiple layers. See paragraph 0059 for the heading estimator 306a being “a neural network system”. Paragraph 0067 states that the heading estimator 310 is “a neural network system”. See paragraph 0037 for item 134 including “a neural network system that implements the operations of each layer of a neural network trained to make the object heading estimations 165. Neural networks are machine-learning models that employ multiple layers of operations”. Yet even if one were to argue that item 134 is actually one neural network, it is clear from the disclosure of Lee that the training neural network 114 is a separate neural network. See paragraph 0047 for item 114 of Fig. 1 being a neural network. See paragraph 0042 and Fig. 1 for a different neural network, item 134, generating training data 127 and sending it to the training system 110, which contains item 114, a neural network. See paragraph 0050 for 
Finelt et al. (US2020/0180612 A1), a Mobileye application, has priority to Dec. 2018, and is another close prior art. Finelt teaches two neural networks, but it is not the focus on the application. See paragraph 0212 for a “first neural network” that uses image data to output a “location of lane, or center of lane, or predicted future path” and a “second neural network” that “estimate[s] the error of the first trained system on that image”. This is the only mention of a second neural network in the disclosure. The paragraph begins with a very long introductory phrase, but essentially the paragraph is saying that “in addition” to the neural network described since paragraph 0199, which is the first neural network, the system can also employ a “second neural network” that outputs a “confidence level”. This second neural network uses “the same input data” as the first neural network. The second neural network is used to “estimate the error of the first trained system”. This confidence level relates to Fig. 5C and paragraph 0165. This section teaches that detected road segments or lane lines are tracked across consecutive image frames. 
Yet Finelt does not teach, as claim 1 of the present application does, a “machine learned model trained to output reference lines” and another machine learned model that receives as its input “the first attribute, the second attribute, and the reference line” and outputs “a predicted location of the object at a third time after the second time, the 
For more on what Finelt teaches: See paragraph 0259-0260 for a system that crowd sources road sensor data that is uploaded to a central server and constructs a “road model” out of it. The uploaded data can include several vehicles sending their “actual” trajectories to the server. See paragraph 0265 for this “road model” including “lane structure” and the “geometry of the road” and the “sensed data” and trajectories based on that data. This is similar to what Herbach teaches. 
See Finelt, paragraph 0267, for a “bottom-up lane detection module” that detects lane lines. This section does not say that this detection module is a neural network. However, see paragraph 0043 for “a trained neural network” that analyzes camera data include “lane markings,” parked cars on a road, and “one or more target vehicles (moving or stationary)”. See also paragraph 0212 for a “first neural network” that uses image data to output a “location of lane, or center of lane, or predicted future path”. Then there is a “second module” which is an “end-to-end deep neural network, which may be trained to predict the correct short range path from an input image.”

Finally, see paragraph 0403 for a system that an analyze “one or more images captured by a camera” and “determine a planned trajectory”. This can be done in reference to “identified lane markings,” or “a determined lane center” and using “a 
Another close prior art is Zeng et al. (US 20190361456 A1), a GM application. Zeng teaches a “two-stage neural network”. See paragraph 0021 and Fig. 5 for item 130 being a feature map generator, and item 134 being a perception map generator. 
See paragraph 0097 for the teaching that “The feature map generator module 130 generates a feature map 132 based on the sensor data 129. The perception map generator module 134 detects objects, based on the feature map, classifies the detected objects according to semantic classes (e.g., pedestrians, vehicles, etc.), and generates the perception map 141, which includes stixels that approximate object boundaries that are detected, bounding box sizes, locations, orientations and velocities of detected objects that are detected from the perception map 141, road features for the environment as indicated by the perception map 141, and freespace features for the environment as indicated by the perception map 141. In this embodiment, the world representation 138 of FIG. 4 includes the feature 132 and the perception map 141.” The reference to “locations…and velocities of detected objects is important. 
Note that paragraph 0113 teaches that item 130 in itself “includes a number of stages or layers. In other words, item 130 and item 134 are separate neural networks, working together, much like the present application. 
Does the perception map generator 134, which is a neural network, produce what is taught in claim 1: “a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment”? Paragraph 0117 teaches that the perception map generator’s output is the perception map 141 which includes “object (bounding boxes) locations, orientations, velocities (represented by 141-A)…[and] road feature locations”. Nothing about prediction is used in Zeng in reference to surrounding objects. Paragraph 0123 teaches that the data derived from the perception map generator 134  can be “estimated through regression”, that is not prediction. Therefore, Zeng does not teach claim 1 of the present application. See paragraph 0141 for the data 142 being related to angles and offsets with respect to an axis. See Fig. 5 for this data ultimately being passed to item 170B. See Fig. 9A for item 170B containing a neural network. See paragraphs 0135-0138 for the neural networks 170B being relate to the host vehicle’s trajectory. See paragraph 0139 for lane following the center of a lane in particular. See the same paragraph for item 170B2 predicting the response of the vehicle relevant to the desired lane center.  Zeng does not therefore teach the present application because claim 1 of the present application requires that the second neural network (item 170B in Zeng) output a 
In summary, Zeng is close to the present application. Zeng teaches a neural network 132 that uses sensor data to determine road marking lines, etc, in other words, reference lines. That data is then fed into another neural network 134 that determines the position, orientation, and velocity of surrounding objects in relation to the road markings. That data 141 is then fed into a system that determines how a host vehicle should navigate. But Zeng does not teach predicting the location of an object at a third time, as claim 1 of the present application does. Zeng teaches determining an object’s position, orientation, and velocity, but that is in reference to current and past positions. One might argue against this, but the question would then become: Ok, if Zeng teaches a predicted location, what is the offset of the predicted location from the reference line, as the subsequent claims of the present application recite? That question cannot be answered because there is no predicted location. All the locations in Zeng are actually detected locations of the object. A person might contemplate how to determine a predicted location given a current location, orientation, and velocity. In fact, we know that person’s name, it’s Ghafarianzadeh and Hasen, the authors of the present disclosure. 
Herbach et al. (U.S. Pat. No. 9,008,890 B1) is another close prior art. At first take, one broad reasonable interpretations of claim 1 seems close Herbach. Herbach teaches in at least Fig. 15C and Figs. 9 and 10 sending various proposed trajectories of the host vehicle from the vehicle to a server. The trajectories of various obstacles are apparently also sent, because the vehicle knows which ways obstacles, such as cows in 
Furthermore, Herbach, col. 23, lines 47-49 teaches that the high level data can include the “road 1532”. Fig. 13, and col. 20, line 50 through col. 21, line 9  teach that the vehicle’s LIDAR can detect lane markings 1320 and 1326. Also, Fig. 14 and col. 21, line 57 through col. 22, lines 38 for the “surface of a target vehicle” at a first point 1440 and second point 1446, being determined, as well as its relative location to the host vehicle’s LIDAR. Col. 20, lines 61-62 teach that the “target surface 1318 may be a front or rear surface of a target vehicle, such as vehicle 1110,” in Fig. 13. Ultimately, “target surface 1318 has a known direction of motion 1458.” Finally, in Fig. 8 and in col. 14, lines 54-55 we learn that the vehicles on the road, including vehicle 814, “may be…moving”. This data is quite obviously sent to the assistance center, as col. 16, line 24 makes clear, because the assistance center uses it to determine that the host vehicle can “bypass vehicle 814.” In summary, Herbach teaches that the trajectory of surrounding vehicles are determined by the host vehicle and sent to the assistance center 520, which can be an external server (see col. 16, lines 54-58). Note that 
Yet Herbach does not teach that the assistance center 520 (or even the host vehicle), generates the reference line (whether or not it does so using a second machine learned model) and then feeds that reference line into a first machine learned model in order to generate “a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment,” as claim 1 of the present application teaches. Instead, Herbach teaches that a reference line such as the trajectory of a surrounding vehicle 814, can be sent to an assistance center. This is different from the present application, because the present application teaches that an initial reference line of a surrounding object is generated by the second machine learned model and then “a predicted location of the [surrounding] object [such as a surrounding vehicle] at a third time after the second time, the predicted location with respect to the reference line in the environment,” is generated. In the present application, one broad reasonably interpretation is it the surrounding object for which a reference line is generated and a predicted location at a third time is separately generated. In contrast, in Herbach, it is the surrounding object for which a reference line is generated and the host vehicle for which a refined trajectory is generated. 
Note that the present application explicitly states that the “machine learned mode” is a “neural network” in paragraph 0130. Also, one might think that the “sensor 
In summary, the heart of the present application is the teaching that a second machine learned model and a first machine learned model are both used to ultimately determine “a predicted location of the object at a third time”. Herbach does not teach this. 
Independent claims 6 and 15 are substantially similar to claim 1 and allowable for at least the same reasons. Because these independent claims are allowable, their dependent claims are also allowable for at least the same reasons. 
For other close prior art, see the “Allowable Subject Matter” section of the Final Rejection filed on November 12, 201.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J WALLACE/Primary Examiner, Art Unit 3665